DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 24, 26, 29, 31, 33, 36 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Claim 24 contains the limitation “wherein the second portion of the first conductive foil extends less than 2 mm from the edge of the first solar cell”. The metes and bounds of the first solar cell are unclear. Does the first solar cell include the first conductive foil? If so, how can the first conductive foil extend from the edge of the solar cell? For the purpose of this Office Action, the claims will be treated as requiring the first conductive foil to be disposed on the first solar cell.  

Claim 26 contains the limitation “further comprising: a gap between the first solar cell and the second solar cell”. The metes and bounds of the first solar cell and the second solar cell are unclear. Does the first solar cell include the first conductive foil and the second solar cell include the second conductive foil? If so, how can there be a gap between the first and second solar cells if there is a joint between the first conductive 


Claim 29 contains the limitation “a third portion of the first conductive foil, the third portion extending from the edge of the first solar cell; a third portion of the second conductive foil, the third portion extending from the edge of the second solar cell”. The metes and bounds of the first solar cell and the second solar cell are unclear. Does the first solar cell include the first conductive foil and the second solar cell include the second conductive foil? If so, how can the first conductive foil extend from the edge of the solar cell and the second conductive foil extend from the edge of the second solar cell? For the purpose of this Office Action, the claims will be treated as requiring the first conductive foil to be disposed on the first solar cell and the second conductive foil to be disposed on the second solar cell.     

Claim 31 contains the limitation “wherein the second portion of the first conductive foil extends less than 2 mm past the edge of the first solar cell”. The metes and bounds of the first solar cell are unclear. Does the first solar cell include the first conductive foil? If so, how can the first conductive foil extend past the edge of the solar cell? For the purpose of this Office Action, the claims will be treated as requiring the first conductive foil to be disposed on the first solar cell.  




Claim 36 contains the limitation “a third portion of the first conductive foil, the third portion extending from the edge of the first solar cell; a third portion of the second conductive foil, the third portion extending from the edge of the second solar cell”. The metes and bounds of the first solar cell and the second solar cell are unclear. Does the first solar cell include the first conductive foil and the second solar cell include the second conductive foil? If so, how can the first conductive foil extend from the edge of the solar cell and the second conductive foil extend from the edge of the second solar cell? For the purpose of this Office Action, the claims will be treated as requiring the first conductive foil to be disposed on the first solar cell and the second conductive foil to be disposed on the second solar cell.     

Claim 39 contains the limitation “further comprising: a gap between the first solar cell and the second solar cell”. The metes and bounds of the first solar cell and the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US 2011/0277817) in view of Takeyama et al. (US 2001/0029976) and Funakoshi (US 2010/0018565) and Manning (US 2012/0138135).

	Regarding claims 21, 28 and 35, Ide discloses a photovoltaic (“PV”’) string in Figures 1-2, comprising:
	a first solar cell (10) and a second solar cell (adjacent cell 10) connected by a conductive interconnector (wiring member 20) which extends beyond the edge of the substrates of the cells and includes a single layer of material having a first portion disposed over the substrates of the cells and a second portion between the substrates of the cells (Figures 1-3 and [31]-[34]), wherein the first portion is coupled to first doped regions (15n, 15p) disposed over or on a back side of the substrates of the first and second solar cells ([43] and Figures 1-5). 

	Ide does not disclose that the first solar cell comprises a first conductive foil and comprising first doped polysilicon regions disposed over or on a back side of a substrate 

	Takeyama discloses a photovoltaic string in Figures 2A-C comprising a first solar cell (photovoltaic element 1) comprising a first interconnector (107) with a portion extending from an edge of the first solar cell (Figures 2B-2C and [149]) and a second solar cell (photovoltaic element 2) with a second interconnector (109) with a portion extending from an edge of the second solar cell (Figure 2B-2C and [149]), wherein the extending portions of the first and second interconnectors overlap each other (Figure 2B 

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the interconnectors each have a first and second portion, wherein the second portion of the first conductive interconnector extends beyond an edge of the first solar cell; and the second portion of the second conductive interconnector extends beyond extending from an edge of the second solar cell, and wherein the second portion of the first conductive interconnector overlaps the second portion of the second conductive interconnector; and a plurality of joints are between and directly coupling the second portion of the first conductive interconnector and the second portion of the second conductive interconnector, wherein the plurality of joints is along a line parallel to the spacing between the substrate of the first solar cell and the substrate of the second solar cell, as taught by Takeyama, because the structure taught by Takeyama allows for a reliable series connected photovoltaic element module without damaging the photovoltaic cells that is produced at a high speed and is easy to automate (Takeyama, [30], [154]).
	


Funakoshi discloses an inter-connector for back contact solar cells made of an aluminum foil having a thickness of 10 microns ([122]). 
	
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a 10 micron thick aluminum foil as the first and second interconnectors in the device of modified Ide, as taught by Funakoshi, because aluminum foil has a high conductivity and is a known material for use as a solar cell inter-connector and such a combination would result in nothing more than the use of a known material for its intended use in a known environment to accomplish an entirely expected result.

Modified Ide does not disclose that the first and second solar cells comprises doped polysilicon regions on the back side and wherein the first and second conductive foils are coupled to the doped polysilicon regions. 
Manning discloses a back contact solar cell in Figure 2L comprising a silicon substrate (200) and doped polysilicon regions (220, 222) disposed over the back side of the silicon substrate (200) ([39]-[41]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the doped diffusion regions in the first and second solar cells of modified Ide with the doped polysilicon regions disposed on the back of the 


Regarding claim 22, modified Ide discloses all of the claim limitations as set forth above. Modified Ide additionally discloses a third portion of the first conductive foil, the third portion extending from the edge of the first solar cell; a third portion of the second conductive foil, the third portion extending from the edge of the second solar cell; and one or more joints coupling the third portion of the first conductive foil and the third portion of the second conductive foil (The third portion of the first and second conductive foils is a portion of the extending portion and a portion of the joined portion. It is noted that the term “portion” is broad and the extending and joining portions of the first and second conductive foils of modified Ide have many “portions”.).

	Regarding claim 23, modified Ide discloses all of the claim limitations as set forth above. Funakoshi additionally discloses that the first conductive foil has a thickness of less than or equal to 50 microns (see 10 microns, [122]).

Regarding claim 24, modified Ide discloses all of the claim limitations as set forth above. Modified Ide additionally discloses that the second portion of the first conductive foil extends less than 2 mm from the edge of the first solar cell (Ide, Figure 2 and Takeyama, Figure 2C, it is noted that the second portion can be defined as any portion 

Regarding claim 25, modified Ide discloses all of the claim limitations as set forth above. Funakoshi additionally discloses that the first conductive foil includes aluminum ([122]).

Regarding claim 26, modified Ide discloses all of the claim limitations as set forth above. Ide additionally discloses a gap between the first solar cell and the second solar cell (Figures 1 and 2).

Regarding claim 27, modified Ide discloses all of the claim limitations as set forth above. Modified Ide additionally discloses that the plurality of joints (110) comprises a region selected from a group consisting of a weld region, a solder region and a thermally compressed region (joints 110 are welding points, Takeyama, [150]).

Regarding claim 29, modified Ide discloses all of the claim limitations as set forth above. Modified Ide additionally discloses a third portion of the first conductive foil, the third portion extending from the edge of the first solar cell; a third portion of the second conductive foil, the third portion extending from the edge of the second solar cell; and one or more joints coupling the third portion of the first conductive foil and the third portion of the second conductive foil (The third portion of the first and second conductive foils is a portion of the extending portion and a portion of the joined portion. 

Regarding claim 30, modified Ide discloses all of the claim limitations as set forth above. Funakoshi additionally discloses that the first conductive foil has a thickness of less than or equal to 50 microns (see 10 microns, [122]).

Regarding claim 31, modified Ide discloses all of the claim limitations as set forth above. Modified Ide additionally discloses that the second portion of the first conductive foil extends less than 2 mm from the edge of the first solar cell (Ide, Figure 2, and Takeyama, Figure 2C, it is noted that the second portion can be defined as any portion of the first conductive foil extending past the edge of the first cell that is less than 2mm and does not have to include the entire section extending past the edge of the cell).

Regarding claim 32, modified Ide discloses all of the claim limitations as set forth above. Funakoshi additionally discloses that the first conductive foil includes aluminum ([122]).

Regarding claim 33, modified Ide discloses all of the claim limitations as set forth above. Ide additionally discloses a gap between the first solar cell and the second solar cell (Figures 1 and 2).



Regarding claim 36, modified Ide discloses all of the claim limitations as set forth above. Modified Ide additionally discloses a third portion of the first conductive foil, the third portion extending from the edge of the first solar cell; a third portion of the second conductive foil, the third portion extending from the edge of the second solar cell; and wherein the interconnect structure comprises the third portion of the first conductive foil and the third portion of the second conductive foil, one or more joints coupling the third portion of the first conductive foil and the third portion of the second conductive foil (The third portion of the first and second conductive foils is a portion of the extending portion and a portion of the joined portion. It is noted that the term “portion” is broad and the extending and joining portions of the first and second conductive foils of modified Ide have many “portions”.).

Regarding claim 37, modified Ide discloses all of the claim limitations as set forth above. Funakoshi additionally discloses that the first conductive foil has a thickness of less than or equal to 50 microns (see 10 microns, [122]).



Regarding claim 39, modified Ide discloses all of the claim limitations as set forth above. Ide additionally discloses a gap between the first solar cell and the second solar cell (Figures 1 and 2).

Regarding claim 40, modified Ide discloses all of the claim limitations as set forth above. Modified Ide additionally discloses that the plurality of joints (110) comprises a region selected from a group consisting of a weld region, a solder region and a thermally compressed region (joints 110 are welding points, Takeyama, [150]).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US 2011/0277817) in view of Takeyama et al. (US 2001/0029976) and Funakoshi (US 2010/0018565) and Manning (US 2012/0138135), as applied to claim 21 above, in further view of Kohler (US 4,296,270).

Regarding claim 41, modified Ide discloses all of the claim limitations as set forth above. Modified Ide does not explicitly disclose that the second portion of the first conductive foil bends along a first non-zero angle relative to the first portion of the first conductive foil, the second portion of the second conductive foil bends along a second non-zero angle relative to the first portion of the second conductive foil, and the second 

Kohler discloses a solar cell module in Figure 1 comprising a fist solar cell (1) with a first conductive foil connector (3) and a second solar cell (2) with a second conductive foil connector (4) and a joint between and directly coupling an overlapped portion of the first and second connectors (7) (column 3 lines 1-54), wherein the connecting portion of the first conductive foil connector bends along a first non-zero angle relative to a first portion of the first conductive foil connected to the first solar cell, the connecting portion of the second conductive foil bends along a second non-zero angle relative to the first portion of the second conductive foil connected to the second solar cell, and the connecting portions of the conductive foils are joined such that the joint is angled with respect to the first portions of the first and second conductive foils (See wavy corrugated angled joint portion of interconnector in Figure 1 and column 3 lines 1-17).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of modified Ide such that the second portion of the first conductive foil bends along a first non-zero angle relative to the first portion of the first conductive foil, the second portion of the second conductive foil bends along a second non-zero angle relative to the first portion of the second conductive foil, and the second portions of the conductive foils are joined such that the joints are angled with respect to the first portions of the first and second conductive foils, as taught by Kohler, because the angled joint portion of the interconnectors allows for high flexibility which . 

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that it would not have been obvious to modify the connector 20 of Ide with a dual foil structure of Takeyama because the structure of Takeyama is a coupling of a front side foil and backside foil. One would not look to the front side/backside coupled foil structure of Takeyama to form a front side/front side foil structure in place of the connector 20 of Ide in the manner alleged by the Examiner. This rejection amounts to impermissible hindsight construction of Applicant's claims. Applicant additionally argues that Takeyama does not disclose that that the plurality of joints is along a line parallel to the spacing between cell substrates.  

Examiner respectfully disagrees. Takeyama discloses that the interconnection can be applied to same surface interconnection as shown in Figures 8A-C and [172]-[173]). Further, as discussed in MPEP 2141.03, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). A person of ordinary skill in the art would have the capability of understanding the scientific and engineering principles applicable to interconnection of solar cells and would reasonably be expected to make inferences and take creative steps based on the teachings of the prior art to make 
Takeyama discloses that the plurality of joints (110) is along a line parallel to the spacing between the substrate of the first solar cell and the substrate of the second solar cell (Figure 2B, Takeyama discloses a plurality of joints 110 along a line parallel to the spacing between the substrates of the cells. It is noted that the first (or second) line of weld points 110 reads on “a plurality of joints”). Thus, it would have been obvious based on the teaching of Takeyama to modify the device of Ide such that the plurality of joints is along a line parallel to the spacing between the substrate of the first solar cell and the substrate of the second solar cell as claimed.
Additionally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726